Case 1:20-cv-03010-BMC Document 30-1 Filed 05/24/21 Page 1 of 5 PageID #: 513



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
MANUEL REYNOSO and LUIS RODRIGUEZ,
individually and on behalf of others similarly situated,
                                    Plaintiffs,
                  -against-                                               Docket No. 1:20-cv-03010 (BMC)


JACK'S EGGS AND OTHER INGREDIENTS LLC
(D/B/A JACK'S EGG FARM), JACK NEUSTADT,
and MORDECAI NEUSTADT,

                                    Defendants.
--------------------------------------------------------------------X


                                         REVISED OFFER OF JUDGMENT

         The Defendant, Jack's Eggs And Other Ingredients LLC., pursuant to Rule 68 of the

Federal Rules of Civil Procedure, offers to allow judgment to be taken against said Defendant by

the Plaintiffs in the total gross amount of Seventy-Five Thousand Dollars ($75,000.00), inclusive

of all attorney’s fees, costs and expenses incurred by Plaintiff in prosecuting the Subject

Complaint.

         This offer is inclusive of all claims of whatever nature (i.e., New York State Labor Law,

Fair Labor Standards Act, Portal to Portal Act, etc.) for all damages, including but not limited to,

unpaid wages and pre-judgment interest, including Plaintiffs’ attorney’s fees.                      Should

Plaintiffs accept this Offer of Judgment, they will be releasing all above Defendants from any

liability for any wage based (e.g., Fair Labor Standards Act) or Article 6, §190 et seq., New York

Labor Law claim.          Should Plaintiffs accept this Offer of Judgment, they will further be

acknowledging that with this payment, each Plaintiff will have been paid in full for all hours

worked on behalf of any of the Defendants, at straight time for all




4830-1608-6249, v. 3
Case 1:20-cv-03010-BMC Document 30-1 Filed 05/24/21 Page 2 of 5 PageID #: 514




weeks worked in which they worked up to and including 40 hours. Should Plaintiffs accept this

Offer of Judgment, they will further be acknowledging that with this payment, each Plaintiff will

have been paid in full for all weeks worked in which they worked above 40 hours at minimum

wage and one half for the hours worked above 40 in any said week.

         This offer of judgment is made for the sole purposes specified in Rule 68 and is not to be

construed either as an admission that this Defendant is liable in this action in any way

whatsoever, or that Plaintiff has actually suffered any damage, whatsoever.

Dated: Mineola, New York
       May 12, 2021

                                       MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP


                                       By:    /s/ Richard M. Howard
                                              Richard M. Howard
                                              Attorneys for Defendants
                                              190 Willis Avenue
                                              Mineola, New York 11501
                                              (516) 747-0300




4830-1608-6249, v. 3                             2
      Case 1:20-cv-03010-BMC Document 30-1 Filed 05/24/21 Page 3 of 5 PageID #: 515
Docket No. 1:20-cv-03010 (BMC)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MANUEL REYNOSO and LUIS RODRIGUEZ,
individually and on behalf of others similary situated,
                                                    Plaintiff(s),

- against -

JACK'S EGGS AND OTHER INGREDIENTS LLC
(D/B/A JACK'S EGG FARM), et al.     Defendant(s).

                                                       OFFER OF JUDGMENT


                           MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP
                                                        Attorneys for Defendants
                                                           Office and Post Office Address:
                                                                 190 Willis Avenue
                                                             Mineola, New York 11501
                                                                   (516) 747-0300

The undersigned, an attorney admitted to practice in the courts of New York State, hereby affirms as true under all the
penalties of perjury that affiant is the attorney(s) of record in the within action; that affiant has read the foregoing and
knows the contents thereof; that the same is true to affiant’s own knowledge, except as to the matters therein stated to
be alleged on information and belief, and that those matters affiant believes to be true.

COMPLIANCE PURSUANT TO 22NYCRR § 130-1.1a
To the best of the undersigned’s knowledge, information and belief formed after an inquiry reasonable under the
circumstances, the within document(s) and contentions contained herein are not frivolous as defined in 22NYCRR §
130-1.1a

Dated __________________                                Signature __________________________________

Service of a copy of the within
                                                                                                    is hereby admitted.

Dated: __________________________________
       Attorney(s) for

PLEASE TAKE NOTICE:

[ ] NOTICE OF ENTRY
    that the within is a (certified) true copy of
    duly entered in the office of the clerk of the within named court on _______________________ 20___

[ ] NOTICE OF SETTLEMENT
    That an Order of which the within is a true copy will be presented for settlement to the
    Hon.                    , one of the judges of the within named court, at
    On the      day of        20 ,at                 M.

                                                                     Yours, etc.
                                                                     MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP
                                                                     Office and Post Office Address
                                                                     190 Willis Avenue
                                                                     Mineola, New York 11501
Case 1:20-cv-03010-BMC Document 30-1 Filed 05/24/21 Page 4 of 5 PageID #: 516
Case 1:20-cv-03010-BMC Document 30-1 Filed 05/24/21 Page 5 of 5 PageID #: 517
